Citation Nr: 0802713	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-09 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to service connection for visual loss, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision of the RO that granted 
service connection and denied a disability rating in excess 
of 20 percent for service-connected diabetes mellitus; and 
denied service connection for visual loss, headaches, and 
PTSD and an anxiety disorder.  The veteran timely appealed.

The issues of service connection for headaches, and for PTSD 
and an anxiety disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's diabetes mellitus has been treated with oral 
hypoglycemic agents and/or insulin injections and a 
restricted diet, but has not required restriction or 
regulation of activities.

2.  Other than for refractive error, there is no competent 
evidence that the veteran has a currently diagnosed eye 
disability that is related to a disease or injury during 
active service, or is due to or aggravated by a service-
connected disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for diabetes mellitus have not been met at any 
time since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 (2007).

2.  The criteria for service connection for visual loss, 
claimed as secondary to a service-connected disability, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2004 and March 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot as service connection for visual 
loss and an increased disability rating for diabetes mellitus 
are not warranted.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo VA examinations in connection with the 
claims decided on appeal, reports of which are of record.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).



II.  Higher Initial Disability Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for diabetes 
mellitus, effective February 28, 2001.  The RO assigned an 
initial 20 percent disability rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, a 20 percent rating is 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A rating of 40 percent is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is for application 
when diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 3 hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or 
complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Records show that the veteran was first diagnosed as diabetic 
in November 2000, when he was hospitalized with blood sugar 
of over 700 and was started on insulin.

The report of a September 2001 VA examination shows that the 
veteran's diabetes mellitus was well controlled and stable 
with current medications.

During a February 2007 VA examination, the veteran reported 
having hypoglycemic reactions occasionally-perhaps, once a 
month when his sugar was low-and that he became better upon 
eating something.  The veteran has not had any further 
hospitalizations, since November 2000, for ketoacidosis or 
hypoglycemic reactions.  He reported being on a restricted 
daily diet of 2100 calories, and that his weight fluctuated 
between 195 pounds and 218 pounds.  The veteran denied any 
restriction of activities on account of diabetes mellitus.  
He visited his diabetic care provider once every three-to-six 
months.  Current symptoms included irritability, especially 
when sugars are on the high side; feeling weak; and urinary 
frequency of, perhaps, every hour.  The examiner reviewed the 
veteran's claims file, and indicated that the veteran's 
diabetes mellitus was fairly controlled.

While the veteran has indicated that he is restricted in 
performing activities, none of his treatment reports include 
a recommendation that the veteran regulate his activities in 
order to treat diabetes mellitus, so as to warrant a higher 
evaluation.

The evidence shows that the veteran's diabetes mellitus 
requires insulin injections and a restricted diet.  Thus, in 
the absence of medical evidence that the veteran's diabetes 
mellitus requires regulation of activities, the preponderance 
of the evidence is against the grant of an evaluation in 
excess of 20 percent at any time since the effective date of 
service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21 (2007).


III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§ 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The veteran's main contention is that service connection is 
warranted on the basis that his visual loss is caused or 
aggravated by his service-connected diabetes mellitus.  
Service connection is available on a secondary basis for 
disability that is proximately due to a service-connected 
disease or injury, and when, generally, a service connected 
disability aggravates a non-service-connected disability.  
38 C.F.R. § 3.310(a).

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

In this case, service medical records contain neither 
manifestations nor complaints, nor findings of visual loss or 
of any eye disease.  The report of the veteran's December 
1971 separation examination indicates that his distant vision 
for each eye at the time was 20/20.  

As noted above, service connection has been established for 
diabetes mellitus, as well as for malaria.

During a September 2001 VA examination, the veteran reported 
a history of increased blurred vision-sometimes worse when 
he has attacks of cluster headaches.  No significant 
complications of diabetes mellitus were noted.

During an October 2001 VA examination, the veteran complained 
of visual loss since the onset of his diabetes mellitus.  On 
examination, visual acuity with correction was 20/20 at near 
and 20/15-1 at distance in the right eye; and 20/20-3 at near 
and 20/20-1 at distance in the left eye.  Visual fields were 
full, and external examination revealed mild dermatochalasis.  
Gonioscopy revealed a slightly narrow approach in both eyes.  
The examiner diagnosed refractive error, presbyopia, diabetes 
mellitus with no diabetic retinopathy, and relatively narrow 
approach in both eyes.  

During a February 2007 VA examination, the veteran reported 
having no ophthalmological treatment rendered for his 
diabetes mellitus, and reported no additional eye injury, 
surgery, or disease.  On examination, ocular health for each 
eye was within normal limits; no diabetic eye disease was 
noted.
  
Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As presbyopia is a refractive error, that 
condition is not a "disease" or "injury" for the purposes 
of service connection.  See McNeely v. Principi, 3 Vet. App. 
357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).

No eye disease or injury was assessed in service.  While 
service connection may be granted, in limited circumstances, 
for superimposed disability on a constitutional or 
developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), 
there is no evidence whatsoever that such occurred in this 
case.  The veteran's service medical records reflect neither 
an injury nor a disease regarding the eyes.  The February 
2007 examiner specifically found no diabetic eye disease.  In 
short, the evidence does not reflect aggravation.

Even assuming, arguendo, that the veteran does suffer from a 
current eye disability, the claim would still have to be 
denied in the absence of evidence of a nexus between any such 
disability and service.  

The February 2007 examiner's findings are consistent with the 
evidence of record that shows decreased visual acuity 
(uncorrected) in each eye due to refractive presbyopia.  In 
this regard, the findings are probative on the question of 
causation and are supported by the evidence of record.

Here, there is no competent opinion that any claimed eye 
disability or visual loss is proximately due to or the result 
of service-connected diabetes mellitus; or that a claimed eye 
disability was aggravated by diabetes mellitus.

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection.

Inasmuch as the preponderance of the evidence is against the 
claim for service connection, reasonable doubt does not arise 
and the claim is denied.  38 U.S.C.A. § 5107(b).




ORDER

An initial disability evaluation in excess of 20 percent for 
diabetes mellitus is denied.

Service connection for visual loss, to include as secondary 
to service-connected diabetes mellitus, is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).


Headaches 

The Board notes that the report of the February 2007 VA 
examination reflects that the veteran received treatment for 
cluster headaches by Dr. Henderson and Dr. Rubinstein in 
Saraland, Alabama; and by Dr. Henderson in McIntosh, Alabama.  
These records are essential to the veteran's claim for 
service connection, and the RO or AMC should make another 
attempt to obtain these records (the Board realizes an 
attempt was made to collect these records in 2001).  See 
38 U.S.C.A. § 5103.

The veteran's report of a continuity of symptomatology, as 
well as service medical records showing treatment for 
migraines, satisfy the requirement for evidence that the 
current condition may be related to service.  Kowalski v. 
Nicholson, 19 Vet App 171 (2005).  In this case, while the 
veteran reported a continuity of headache pain, there is no 
competent medical opinion specifically linking any current 
disability manifested by headaches to service.

An examination is needed to determine whether the veteran's 
current disability manifested by headaches either had its 
onset during service or is related to his active service-to 
specifically include in-service incidents of migraine 
headaches.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).


PTSD and Anxiety Disorder

The veteran reported regular psychiatric treatment from a 
clinical psychologist, Daniel L. Koch, Ph.D., with the Mobile 
Psychological Associates in Mobile, Alabama, from 1999 to 
2000.  The claims folder does not contain treatment records 
from that psychologist or from the associates.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The evidence reflects that the veteran has been assessed with 
a history of PTSD (report of VA general medical examination 
September 2001), as well as with an adjustment disorder with 
anxious mood.  However, further action by the RO or AMC is 
needed to ascertain whether there is credible supporting 
evidence that a claimed in-service stressor(s) occurred, and, 
if so, whether there is a link between any corroborated 
stressor(s) and the veteran's current symptoms.  

The veteran's service personnel records, including a record 
of his assignments (DA Form 20) have not been obtained.  
These records could be helpful in corroborating the veteran's 
claimed stressors.  The veteran's DD Form 214 indicates that 
his last duty assignment in Vietnam was as a combat engineer.  
The veteran also served in Vietnam from March 1970 to 
February 1971.  This evidence does not show whether the 
veteran personally participated in combat, and additional 
evidence should be obtained from the U.S. Army Joint Services 
Records Research Center (JSRRC) in order to determine whether 
the veteran is a combat veteran and to corroborate his 
claimed stressors while in Vietnam.  M21-1, Part III, par. 
5.14b. 

The veteran reported two specific stressful experiences while 
in Vietnam.  The first incident involved combat, and the 
veteran's firing three clips of bullets at an enemy soldier 
who had stopped just two or three feet in front of him.  The 
second incident involved the death of the veteran's best 
friend "Tunny," who died when a mortar round hit his truck; 
the veteran had to pick up the pieces following the incident, 
including body parts.  The RO or AMC should specifically 
summarize all information previously obtained regarding the 
veteran's claimed stressors (particularly, the correspondence 
received in March 2001 and September 2001 from the veteran); 
this information, as well as copies of the veteran's DD Form 
214 and DA Form 20, should be forwarded to the JSRRC for 
verification of his claimed stressors.  Specifically 
requested should be unit histories regarding the veteran's 
assigned units.  38 C.F.R. § 3.1000(d)(4)(i) (2007).  

If the veteran served in combat, or if the occurrence of a 
claimed stressor is credibly supported, then the RO or AMC 
should arrange for the veteran to undergo VA examination for 
the purposes of determining whether any credibly supported 
in-service stressor has resulted in PTSD; or whether the 
veteran has a current psychiatric disability that either had 
its onset during service or is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for headaches, 
since January 1972; and for PTSD and/or 
an adjustment disorder with anxious mood 
in 1999 and 2000, and since April 2007.  
After securing the necessary release(s), 
obtain these records-including treatment 
records of Dr. Henderson and 
Dr. Rubinstein in Saraland, Alabama, and 
Dr. Henderson in McIntosh, Alabama; and 
of Dr. Koch with the Mobile Psychological 
Associates in Mobile, Alabama.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of headaches; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service-to specifically include the in-
service incidents of migraine headaches. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

3.  The AMC should request the veteran's 
service personnel records for his period 
of active duty in Vietnam from March 1970 
to February 1971, to include a record of 
assignments in Vietnam, from the National 
Personnel Records Center (NPRC), and 
associate them with the claims file.  The 
RO or AMC should send a copy of the 
veteran's separation document with the 
request.

4.  The RO or AMC should seek 
verification of the veteran's claimed 
stressors from JSRRC, specifically 
involving witnessing the death of 
"Tunny," as reported by the veteran.  
The RO or AMC should request copies of 
the veteran's unit histories while 
assigned in Vietnam.  A copy of the 
veteran's DD Form 214 and DA Form 20 or 
equivalent service documents should be 
sent to JSRRC. 

5.  If evidence of combat service or 
corroborating a claimed in-service 
stressor is received, the RO or AMC 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the diagnostic criteria 
for PTSD are met, in accordance with 
38 C.F.R. § 4.125. 

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s). 

The examiner should also identify any 
other current psychiatric disability, and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include the in-
service stressors reported by the 
veteran. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

6.  If the veteran fails to report to any 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

7.  After ensuring that the requested 
actions are completed, re-adjudicate the 
claims on appeal.  If the benefits sought 
on appeal remain denied, issue a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


